Citation Nr: 1717133	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2011, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of his testimony is of record.

In June 2014, the Board issued a decision that in relevant part denied increased ratings for a right hip disability and also referred the issue of entitlement to TDIU to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015 the Court issued an Order granting a Joint Motion for Partial Remand (JMPR) of the Parties to vacate the Board's decision in regard to evaluation of right hip disability and returned that issue to the Board for further appellate action.  The JMPR also added entitlement to TDIU as an issue on appeal and returned that issue to the Board as well.  In December 2015, the Board denied increased ratings for the right hip disability and remanded the issue of entitlement to a TDIU for additional development.


FINDING OF FACT

The Veteran's service-connected disabilities are not so severely disabling as to render him unable to secure or follow a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for an award of a TDIU have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is unable to work due to his service-connected mood disorder and bilateral hip disability.  See March 2014 VA Form 21-8940.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Veteran has received adequate notification regarding his appellate claim, to include via a January 2016 letter.  Also, the duty to assist has been satisfied as the record does not indicate there is any evidence pertinent to the appellate claim that has not been obtained or requested.  The Veteran has been afforded multiple VA examinations which evaluated his service-connected disabilities to include April 2015 VA examinations.  In particular, the Veteran has not reported that his mood disorder, bilateral hip disability, or any other service-connected disability has increased in severity since the most recent examination.  Moreover, he has not contended any deficiency in the duties to notify and assist, or the conduct of his September 2011 Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

Analysis

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See VAOPGCPREC 5-2005; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer).  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Id.

Even when the percentage requirements under 38 C.F.R. § 4.16(a) are not satisfied, a total disability evaluation may still be assigned on an extraschedular basis.  All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director of Compensation and Pension Service for extraschedular consideration when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The Veteran is currently service-connected for mood disorder, which is rated 30 percent disabling; right trochanteric bursitis, based on limitation of extension, rated 10 percent disabling; greater trochanteric bursitis bilateral enthesopathy of left hip (extension), rated 10 percent disabling; and right trochanteric bursitis, based on limitation of flexion, rated 10 percent disabling.  He also has noncompensable ratings of chip fracture hamate, base of 5th metacarpal, right hand; greater trochanteric bursitis bilateral enthesopathy of left hip (flexion); right trochanteric bursitis, based on limitation of adduction; and right hand carpal tunnel syndrome.  The combined percentage rating is 50 percent.  Based on the foregoing, the percentage requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a) are not met.  Thus, the Veteran may only be entitled TDIU benefits on an extraschedular basis.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

The Board does not dispute that the Veteran experiences occupational impairment due to his service-connected psychiatric and bilateral hip disabilities, as well as his other service-connected disabilities.  It also acknowledges that the Veteran is competent to report what effects he believes his disabilities have on his employment.

Nonetheless, a review of the medical evidence and other documentation of record demonstrates that his service-connected disabilities are productive of no more than mild to moderate occupational impairment and that he has been and remains gainfully employed.  Accordingly, there is insufficient evidence to warrant referral for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

At the September 2011 Board hearing, the Veteran testified that he was a truck driver.  See Board Hearing Transcript, p. 6.  In March 2014, the Veteran reported that he last worked in October 2013 as a truck driver.  See March 2014 VA Form 21-8940.  He has completed 2 years of college.  Id.

A VA physician noted in an October 2013 treatment record that he was "[a]sked to sign form for Utah unemployment."  He did not recommend that the Veteran "go on light duty, quit work, change occupations or discontinue work in any manner."  He indicated that the Veteran's medical conditions that might affect work entailed osteoarthritis and coronary artery disease.  

An April 2014 VA treatment record indicates that "[the Veteran] will be leaving tomorrow to work in North Dakota as a heavy equipment operator."  A September 2014 VA treatment record notes that he was currently working as a truck driver.  

The Veteran was afforded a VA psychological examination in April 2015.  He asserted that he was not physically able to work full-time.  The examiner indicated that the "symptoms of depression would result in mild impairment in occupational functioning."  The examiner noted that the Veteran had worked as a truck driver for the past 7 years and continued to hold his commercial driver's license (CDL).  The Veteran reported his most recent work was the day before, when he drove a dump truck.  

The Veteran was also afforded a VA hip and thigh examination in April 2015.  The examiner indicated that the Veteran would "not be well suited for labor intensive employment requiring repetitive bending, squatting and carrying or lifting, prolonged standing or walking, but would be able to perform light to sedentary employment that allows for changes in positions given objective findings of bilateral hip exam."  

A June 8, 2015, VA treatment record indicates that the Veteran was working as a truck driver and rides a motorcycle.  The Veteran reported working 6 days per week.  Further, a June 16, 2015, VA treatment record shows that "he is doing great at this time and has returned to work.  No complaints."

A June 2016 VA examiner noted that the Veteran was working as a truck driver and has worked in this position for the last 6 years.  An August 2016 VA treatment record shows that the Veteran cancelled his physical therapy appointment because of a working conflict.  An October 2016 VA treatment record shows that the Veteran had worked many various jobs from welding to truck driving.  He worked as a truck driver/diesel mechanic, and had worked as a construction truck driver since March 2015.  A November 13, 2016, VA treatment record indicates that the Veteran had back strain and was instructed to rest and return to work on November 15, 2016.

The objective evidence of record, which contradicts the Veteran's statements, is of more probative value and weighs against the claim.  Again, the April 2015 VA examiner stated that the Veteran's psychiatric symptoms resulted in mild impairment in occupational functioning.  The April 2015 VA hip and thigh examiner indicated that the Veteran can perform light to sedentary employment.  VA medical evidence thereafter does not show unemployability due to any service-connected disability.  Rather, the evidence shows that the Veteran was able to work as a truck driver.  There is insufficient evidence favorable to the claim to conclude the Veteran is incapable of obtaining and maintaining substantially gainful employment if only his service-connected disabilities are considered.  The evidence weighs against the claim and is not in equipoise.  As such, the appeal must be denied.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a TDIU is denied.  


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


